Citation Nr: 0718812	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-41 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to Agent Orange exposure.

2.	Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, Type 
II.

3.	Entitlement to service connection for skin cancer, 
claimed as due to Agent Orange exposure.

4.	Entitlement to service connection for a lung disorder, 
claimed as due to Agent Orange exposure or asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for diabetes mellitus, Type II, 
skin cancer and a lung disorder, all claimed as due to 
herbicide exposure, and service connection for coronary 
artery disease, claimed as secondary to diabetes mellitus.  
The RO issued a notice of the decision in September 2004, and 
the veteran timely filed a Notice of Disagreement (NOD) that 
same month.  Subsequently, in November 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2005, the veteran timely filed a substantive appeal.

The veteran initially requested a Central Office hearing on 
these matters, but subsequently modified his request, asking 
instead for a videoconference hearing.  Said hearing occurred 
in May 2006 before the undersigned Veteran's Law Judge where 
the veteran presented as a witness.  A transcript of the 
hearing is of record.

The Board comments that, in relation to the veteran's service 
connection claims for diabetes mellitus, Type II and skin 
cancer, both claimed as due to Agent Orange exposure, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), that reversed a Board decision, which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA has disagreed with the Court's decision in 
Haas and has appealed it to the United States Court of 
Appeals for the Federal Circuit. 

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific issues affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam, as in the instant case.  Adjudication of these 
claims, therefore, must be deferred at this time.  Once a 
final decision has been reached on appeal in the Haas case, 
the adjudication of these issues will be resumed.

In addition, the Board determines that the veteran's service 
connection claim for coronary artery disease claimed as 
secondary to diabetes mellitus, Type II, is inextricably 
intertwined with the adjudication of that claim, as 
resolution of the coronary artery disease issue depends upon 
whether service connection  for diabetes mellitus, Type II is 
granted or denied.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  Accordingly, the Board likewise 
defers its adjudication of this secondary service connection 
issue pending completion of the Haas litigation and lifting 
of the Haas stay. 

The remaining issue on appeal, namely service connection for 
a lung disorder, is not affected by the stay because although 
the veteran initially pursued this claim as one relating to 
Agent Orange exposure, at his March 2006 videoconference 
hearing, he requested that the Board review this matter as a 
claim for a lung disability as due to asbestos exposure.  See 
Hearing Transcript at 5, 11 (noting that the veteran 
"originally thought possibly his COPD could be related to 
exposure to herbicides.  Upon reflection, we are asking that 
this be associated with exposure to asbestos or asbestosis . 
. . and further developed").  The Board deems this 
communication as an effective withdrawal of the veteran's 
appeal of this issue based on herbicide exposure in 
accordance with 38 C.F.R. § 20.204.  In addition, the Board 
determines that because the theory upon which this claim is 
now based does not depend on the veteran's exposure to Agent 
Orange during service or resolution of the Haas litigation, 
and because this issue is not inextricably intertwined with 
the other Haas-related claims, it need not be subject to the 
stay.  See Harris, 1 Vet. App. at 183.

Although the asbestos-related issue instantly on appeal is 
not subject to the Haas stay, the Board must REMAND the issue 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for lung disease based on asbestos exposure.  38 
C.F.R. § 19.9 (2006).   

a. Factual Background
The veteran has indicated that while in service aboard the 
USS Midway in 1965 and USS Coral Sea from 1966 to 1967 he was 
housed in the enlisted men's quarters, right below the flight 
deck, which was dusty.  See Hearing Transcript at 3, 5.  He 
also described his duties aboard ship as a troubleshooter 
aircraft repairman, who worked on the flight deck most often.  
Hearing Transcript at 8, 13.  The veteran noted that he was 
not aware of being exposed to asbestos aboard ship, and he 
testified that while he had used tobacco in the past, he had 
quit in approximately 1980.  Hearing Transcript at 4.  

In January 2000, after pulmonary function tests, the veteran 
received a diagnosis of mild restrictive defect with a 
moderate obstructive defect with improvement in the 
obstructive defect after inhaled bronchodilators, suggestive 
of reversible component of the obstructive disease.  July 
2003, September 2003 and January 2004 private medical records 
similarly list the veteran's active medical problems as 
restrictive lung disease and obstructive chronic bronchitis.      

b. Law & Analysis
The Board notes that no statute specifically addresses 
asbestos and service connection for asbestos-related 
diseases, nor has the VA promulgated any specific regulations 
for these types of cases.  However, in 1988 VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in this Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
In addition, an opinion by the VA General Counsel discussed 
the provisions of M21-1 regarding asbestos claims and, in 
part, also concluded that medical nexus evidence was needed 
to establish a claim based on in-service asbestos exposure.  
See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim 
for service connection for a lung disability, claimed as due 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease, 
and exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  

With asbestos-related claims, the Board must determine 
whether the RO has  followed the development procedures 
applicable to such claims.  Ashford v. Brown, 10 Vet. App. 
120, 124- 125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
its claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether the 
veteran had any pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether a 
relationship exists between asbestos exposure and the claimed 
disease, bearing in mind the latency and exposure information 
outlined above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-
IV-4 (January 31, 1997).

Thus, with respect to claims involving asbestos exposure, VA 
must determine: (1) whether or not military records 
demonstrate evidence of asbestos exposure during service; (2) 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure; and (3) 
determine whether a relationship exists between asbestos 
exposure and the claimed disease.  M21-1, Part VI, 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  

In this regard, the veteran has contended that he was exposed 
to asbestos aboard ships during his active service.  In such 
a case, the AMC/RO should ask the veteran to confirm the 
identification of those vessels and provide any other 
information he can, such as the dates and his activities, 
relative to the circumstances of his claimed asbestos 
exposure in service.  Action should be taken to attempt to 
confirm any claimed exposure, and if it is confirmed that the 
veteran was on specific Naval vessels at specific times, that 
information should be forwarded to the Navy Medical Liaison 
Office for determination of exposure to asbestos.

In view of the foregoing, the Board will remand this issue 
for full compliance with the guidelines set out above, to 
include development and a determination, with specific 
consideration of the veteran's contentions, as to whether the 
veteran was exposed to asbestos in service, and, if so, 
development of whether and under what circumstances there was 
post-service occupational or other asbestos exposure, and a 
determination as to whether there is a relationship between 
claimed in-service asbestos exposure and the claimed disease, 
bearing in mind the latency and exposure information 
discussed above.  If it is determined that the veteran was 
exposed to asbestos in service, and after any necessary 
development concerning post-service asbestos exposure, the 
veteran should be provided a VA examination and an opinion 
should be obtained.
  



Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should request that the 
veteran provide a statement with as much 
detail as possible concerning any post-
service exposure to asbestos and any in-
service duties or activities that may 
have resulted in exposure to asbestos, 
including confirming or elaborating on 
the identification of the Navy ships he 
previously identified as the "USS 
Midway" and the "USS Coral Sea" and 
provide any other information he can, 
such as the dates and his activities, 
relative to the circumstances of his 
claimed asbestos exposure in service.  
Any such relevant information should be 
forwarded to the Navy Medical Liaison 
Office for determination of exposure to 
asbestos in service.

Then, after considering any additional 
evidence received pursuant to this 
remand and all of the applicable law, 
the AMC/RO is requested to make the 
following finding of fact: 

Is it at least as likely as not (50 
percent probability or higher) that 
the veteran was exposed to asbestos 
during active service?

3. If it is determined that it is at 
least as likely as not that the veteran 
was exposed to asbestos in service, the 
AMC/RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine whether he 
currently has a lung disease related to 
claimed in-service exposure to asbestos. 

The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  The 
clinician should also determine if 
additional chest radiographs are 
necessary. 

A designated "B-reader" radiologist 
should then read these radiographs.  A 
"B-reader" radiologist is one 
certified by examination to read and 
grade asbestos films.  If the 
radiologist determines that a high 
resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should be accomplished.  Any other 
studies or tests deemed necessary are to 
be accomplished, to include testing the 
veteran's sputum for evidence of 
asbestos fibers.  All test results and 
findings should be included in the 
claims folder, along with a detailed 
analysis of those results and findings.  
The claims folder and a copy of this 
Remand should be reviewed prior to any 
testing, and said review should be noted 
in the record.

Following the clinical examination and 
any indicated tests, the clinician is 
asked to answer the following questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran has 
asbestos-related lung disease?

(b) If so, is it at least as 
likely as not that such disease is 
causally linked to in-service 
exposure to asbestos?

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed 
diagnosis and etiology or nexus, whereas 
"less likely" would weigh against the 
claim.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


